Citation Nr: 1114814	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-35 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from June 1968 to April 1970, January 1972 to January 1974, and August 1980 to August 1984 and unverified active service from August 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the appellant requested a Travel Board hearing in his October 2008 substantive appeal.  In a January 2011 letter, the appellant withdrew his hearing request.  Thus, the hearing request is deemed to be withdrawn.


FINDING OF FACT

The appellant's degenerative joint disease of the right knee is manifested by pain, including on use, productive of knee flexion limited to no worse than 108 degrees, with full extension, and no demonstration of recurrent subluxation or instability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Because the November 2007 rating decision granted the appellant's claim for service connection for degenerative joint disease of the right knee, such claim is now substantiated.  His filing of a notice of disagreement as to the November 2007 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The October 2008 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the disability at issue (38 C.F.R. § 4.71a, DCs 5003, 5010, 5260, 5261, 5257), and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in September 2007 and January 2009.  The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The September 2007 and January 2009 VA examination reports are thorough and supported by VA outpatient treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

The Board notes that the appellant was scheduled for a VA examination of the joints in January 2010.  The examination was cancelled because the appellant requested that the examination be held at another facility.  The VA record of the cancellation reflects that the appellant also stated that he wanted to file for cancer, not his joints.  In a January 2011 statement, the appellant noted that he was not notified of the date of the appointment, and he had requested that the appointment be moved to another VA Medical Center.  There is no evidence of record, including the appellant's statements, added to the claims file since the January 2010 VA examination indicating that the appellant's right knee disability has worsened since the January 2009 VA examination.  Thus, the Board finds that the January 2009 VA examination is sufficiently contemporaneous on which to base a decision, and another VA examination of the right knee is not necessary.

The Board also notes that in a March 2011 Informal Hearing Presentation, the appellant's representative stated that the January 2009 VA examiner noted that the appellant had 108 degrees of flexion of the right knee "with pain, stiffness, weakness, incoordination, and additional limitation of motion on 3 repetitions."  The representative contends that the VA examination is inadequate.  The Board has reviewed the January 2009 VA examination report, but is unable to find the phrase cited by the appellant's representative in the report.  On the contrary, the report reflects that there was no additional limitation after three repetitions of range of motion.  Thus, the Board finds that the January 2009 VA examination is adequate and a new VA examination is not necessary.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 5010 provides that traumatic arthritis, due to trauma and substantiated by x-ray findings, is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.   

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation; moderate recurrent subluxation or lateral instability warrants a 20 percent evaluation; and severe recurrent subluxation or lateral instability warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate' and 'severe' as used in various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.' 38 C.F.R. § 4.6 (2010).   

Under diagnostic code 5260, flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension limited to 5 degrees warrants a noncompensable rating, to 10 degrees warrants a 10 percent rating, to 15 degrees warrants a 20 percent rating, to 20 degrees warrants a 30 percent rating, to 30 degrees warrants a 40 percent rating, and to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code, without violating the prohibition on pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97.

III. Analysis

The appellant's service-connected right knee disability is currently evaluated under Diagnostic Code 5003, for painful or limited motion of a major joint.  The appellant contends that he is entitled to a higher initial evaluation.  For the reasons that follow, the Board finds that a higher initial evaluation is not warranted.

An August 2007 private treatment record from D.T., M.D., reflects that the appellant reported that he had been having problems with his right knee and had a surgical history of two arthroscopies of the right knee.  On examination, the right knee had a range of motion from 0 to 130 degrees.  He was stable to varus and valgus testing.  He had no calf tenderness and no signs of deep vein thrombosis.  He had some tenderness laterally.  He had a 1+ effusion.  He had a solid end point with Lachman maneuvers and no sag.  He said the knee would lock and catch on him.  X-rays revealed some mild degenerative changes.  The impression was right knee degenerative joint disease with possible internal derangement.  Another August 2007 private treatment record from Dr. D.T. reflects that the appellant had an MRI consistent with degenerative joint disease primarily laterally.  On physical examination, the appellant's knee had range of motion of 0 to 120 degrees.  He was stable to varus and valgus testing.  He had 2+ pulses and was neuro intact.  He was tender laterally and nontender medially.  He had no significant ecchymosis, bruising, swelling, numbness or tingling.  He had pain with McMurray maneuvers.  His pain was worse when he puts weight on it. The appellant was given 1mL 1% Xylocaine, 1 mL 0.5% Marcaine and 80 mg Depo-Medrol into the right knee.

An August 2007 MRI report reflects that there was an intact extensor mechanism and small effusion.  There was no Baker's cyst.  Musculature and neurovasculature were intact. There was patellofemoral chondromalacia, class 2-3, with small class 3 ulcer of the trochlear groove/lateral trochlea.  There were class 3 saucerized ulcers of the femur and tibial plateau at the posterior aspect of both, measuring 7 mm.  There was no lateral meniscal tear.  There was no medial meniscal tear or high-grade medial compartment joint space loss or chondromalacia.  There were intact cruciates and collaterals.  There was no bone signal change or intra-articular bodies. The MRI report concludes that there was no lateral meniscal tear, posterior aspect lateral weightbearing compartment femoral and tibial class 3 chondromalacia were the dominant finding.  There was patellofemoral class 3 and possibly class 4 chondromalacia.  There was also capsulitis and effusion.    

A September 2007 VA examination report reflects that the appellant reported pain, swelling, and "locking" in the right knee.  He denied having weakness, heat and redness, instability or giving way, fatigability, or lack of endurance.  The appellant reported that he had constant pain and occasional swelling and locking.  The appellant stated that he had flare ups with severe pain approximately three times per month, which may last for twenty-four hours.  He stated that precipitating factors are unknown, but medication and rest help alleviate the pain.  The appellant reported that the flare ups did not result in additional limitation of motion or functional impairment during the flare up.  The appellant did not need an assistive device.  There were no episodes of dislocation or recurrent subluxation or inflammatory arthritis.  The appellant reported that the right knee disability affected his mobility and recreation activities, but there was no effect on his activities of daily living, usual occupation or driving.  The appellant's right knee had flexion of 0 to 120 degrees and extension of 0 to 180 degrees.  The joint was not painful on motion.  Following repetitive motion, there was no pain, fatigue, weakness, lack of endurance or incoordination.  There was no objective evidence of painful motion, edema, effusion, swelling, redness, heat, instability, weakness or abnormal movement.  There was tenderness and guarding of movement.  The appellant was noted to have positive tenderness to the lateral aspect of the knee and with varus stress of the knee.  The appellant's gait was antalgic.  There was no evidence of abnormal weight bearing.  There was no function limitation on standing.  The Valgus stress test, varus stress test and McMurray's test were negative.  No ankylosis was present.  There was also no inflammatory arthritis.  A September 2007 X-ray indicated that there were mild degenerative changes in the right knee which are probably normal for age.  The appellant was diagnosed with right knee degenerative joint disease.   

A January 2009 VA examination report reflects that the appellant reported right knee giving way, instability, pain, stiffness, weakness, and incoordination.  He denied deformity, decreased speed of joint motion, episodes of dislocation or subluxation, effusions, and flare-ups of joint disease.  He reported having locking episodes several times a week.  The right knee had warmth and tenderness.  The appellant reported that the condition affects the motion of the joint.  The appellant reported that he is able to stand for 15 to 30 minutes, and is unable to walk more than a few yards.  He did not use assistive devices or aids.  On physical examination, the appellant's gait was normal.  There was no evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  The right knee had tenderness.  The VA examiner did not find bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality or meniscus abnormality.  There was objective evidence of pain with active motion on the right side.  The appellant had right knee flexion of 0 to 108 degrees and right knee extension was normal (0 degrees).  There was objective evidence of pain following repetition motion, but there were no additional limitations after three repetitions of range of motion.   

January 2008 X-rays of the right knee indicated normal alignment with minimal degenerative changes.  There was peripheral vascular arterial calcification.

Based on the overall evidence as described previously, the Board finds that the appellant is not entitled to an initial evaluation in excess of 10 percent.  Because the evidence of record demonstrates that the appellant has been diagnosed with degenerative arthritis and experiences limitation of motion, Diagnostic Codes 5260 and 5261 are for consideration.  Although the appellant's right knee has some limitation of flexion of the right knee, the appellant does not have compensable limitation of flexion under Diagnostic Code 5260.  Noncompensable limitation of flexion under Diagnostic Code 5260 requires flexion limited to 60 degrees.  A 10 percent evaluation is warranted for flexion limited to 45 degrees and a 20 percent evaluation is warranted for flexion limited to 30 degrees.  As noted above, August 2007 private treatment records from Dr. D.T. reflect that the appellant had a range of motion of the right knee of 0 to 120 degrees and 0 to 130 degrees.  The September 2007 VA examination report indicated the appellant's right knee had flexion of 0 to 120 degrees, and the January 2009 VA examination report indicated the appellant had right knee flexion of 0 to 108 degrees.  Consequently, a higher initial evaluation is not warranted under Diagnostic Code 5260.  Diagnostic Code 5261 provides a noncompensable evaluation for extension limited to 5 degrees, a 10 percent evaluation for extension limited to 10 degrees, and a 20 percent evaluation for extension limited to 15 degrees.  The September 2007 and January 2009 VA examination reports and private treatment records reflect that the appellant's right knee had normal extension.

The Board has also considered whether the appellant is entitled to a separate evaluation under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Although the January 2009 VA examination report reflects that the appellant reported giving way and instability of the right knee, on physical examination, the VA examiner did not find instability of the right knee.  In the September 2007 VA examination report the appellant denied instability of the right knee, and no instability was found on examination.  Accordingly, a separate evaluation is not warranted under Diagnostic Code 5257.  

The Board has also considered whether any alternate Diagnostic Codes may serve as a basis for an increased rating.  However, the evidence of record does not demonstrate that the appellant suffers from ankylosis, as contemplated by Diagnostic Code 5256, dislocated semilunar cartilage, as contemplated by Diagnostic Code 5258, the absence of semilunar cartilage, as contemplated by Diagnostic Code 5259, impairment of the tibia and fibula, as contemplated by Diagnostic Code 5262, or genu recurvatum, as contemplated by Diagnostic Code 5263.  Therefore, the appellant is also not entitled to a higher evaluation under these Diagnostic Codes.

The Board notes that it has also considered application of 38 C.F.R. § 4.40 and 4.45 in light of the Court's ruling in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The record demonstrates the appellant has complained of experiencing right knee pain.  However, the VA examinations indicated that the appellant did not have additional limitations after three repetitions of range of motion.  Although the January 2009 VA examiner noted that there was evidence of objective evidence of pain following repetitive motion, there were no additional limitations of the range of motion after three repetitions.  Additionally, a 10 percent evaluation has been assigned under Diagnostic Code 5003, for painful or limited motion of a major joint.  Thus, the appellant has already been compensated for painful motion.  38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca, 8 Vet. App. at 206.  Further, the Board finds that there has been no demonstration, by clinical evidence or the appellant's testimony, of additional functional impairment comparable to the next higher evaluation under Diagnostic Code 5260 or 5261.  

The Board has also contemplated whether any separate evaluations are applicable here.  In this regard, the Board acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant, who had both compensable limitation of flexion and compensable limitation of extension of the same leg, must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical evidence of record does not establish limitation of either flexion or extension to a compensable degree.  Thus, assignment of separate evaluations for limitation of flexion and extension of the right knee is not appropriate in this case.

The Board notes that the appellant had arthroscopic surgery in 1988.  There is no indication in the VA examinations or private treatment records that the appellant currently has a right knee scar from the surgery.  Thus, a separate rating for a scar is not warranted.   

Thus, in light of the above findings, the Board concludes that throughout the rating period on appeal, the appellant's right knee disability symptomatology more nearly approximates the currently assigned 10 percent evaluation.  Accordingly, the Board concludes that an initial rating in excess of 10 percent under Diagnostic Code 5260 and 5261 is not warranted.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.

The Board is required to address the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321 only in cases where the issue is expressly raised by the claimant or the record before the Board contains evidence of 'exceptional or unusual' circumstances indicating that the rating schedule may be inadequate to compensate for the average impairment of earning capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this case, consideration of an extraschedular rating has not been expressly raised.  Further, the record before the Board does not contain evidence of 'exceptional or unusual' circumstances that would preclude the use of the regular rating schedule for the disability at issue.  38 C.F.R. § 3.321 (2009).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).   In this case, however, TDIU consideration is not warranted.  The evidence reflects that the appellant reported that he is unable to work due to non-service-connected cancer and he has not contended that he is unemployable as a result of his service-connected right knee disability.  (See April 2009 statement).  
In sum, although the appellant asserts that he is entitled to a higher initial evaluation for his service-connected degenerative joint disease of the right knee, the Board finds that the medical evidence of record demonstrates that his overall disability picture more nearly approximates the criteria for the currently assigned 10 percent evaluation and that staged ratings are not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


